ANNETTE KINGSLAND ZIEGLER, J.
¶ 74. {concurring). I concur with the majority's mandate to reverse the decision of the court of appeals and remand the cause to the circuit court for further proceedings. I agree with the majority that the circuit court erred by concluding that Ryan was judicially estopped from disclaiming ownership of the barge. See majority op., *723¶ 3. However, I do not agree with the majority's conclusion that summary judgment is never permitted in forfeiture actions for alleged violations of Wis. Stat. ch. 30. See id., ¶ 4. Much like the court of appeals determined in this case, see State v. Ryan, 2011 WI App 21, ¶ 25, 331 Wis. 2d 491, 796 N.W.2d 23, I conclude that summary judgment is permitted in Chapter 30 forfeiture actions such as this one, in which the action is commenced by a complaint and summons and the defendant appears by filing an answer to the complaint. At the same time, unlike the court of appeals, see id., ¶ 29, I conclude that, in this case, the circuit court improperly granted summary judgment to the State because Ryan set forth sufficient evidence to raise a genuine issue of material fact concerning ownership of the barge. Accordingly, albeit on different grounds, I concur with the majority's mandate to reverse the decision of the court of appeals and remand the cause to the circuit court for further proceedings.
¶ 75. Pursuant to Wis. Stat. § 802.08(2), summary judgment "shall be rendered if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law." Our summary judgment methodology is often-stated and well-understood. In State v. Schneck, 2002 WI App 239, ¶ 8, 257 Wis. 2d 704, 652 N.W.2d 434, the court of appeals succinctly explained the methodology as follows:
We first examine the complaint to determine whether it states a claim and then review the answer to determine whether it joins a material issue of fact or law. If we conclude that the complaint and answer are sufficient to join issue, we examine the moving party's affidavits *724to determine whether they establish a prima facie case for summary judgment. If they do, we look to the opposing party's affidavits to determine whether there are any material facts in dispute that entitle the opposing party to a trial.
See also Grams v. Boss, 97 Wis. 2d 332, 338, 294 N.W.2d 473 (1980).
¶ 76. As the majority acknowledges, see majority op., ¶ 50, Wis. Stat. § 801.01(2) directs that summary judgment is permitted, with limited exception, "in circuit courts of this state in all civil actions and special proceedings . . . ." (Emphasis added.) The sole exception is when a "different procedure is prescribed by statute or rule." Id. Section 801.01(2) further requires that we construe the statutes governing summary judgment in a manner that "secure[s] the just, speedy and inexpensive determination of every action and proceeding."
¶ 77. There is no question that a forfeiture action for an alleged violation of Wis. Stat. ch. 30 is a civil action. See Wis. Stat. § 30.03(3). Consequently, we must presume that summary judgment is permitted in such actions unless a "different procedure is prescribed by statute or rule." Wis. Stat. § 801.01(2).
¶ 78. In Schneck, 257 Wis. 2d 704, ¶ 7, the court of appeals articulated the test for determining whether a statute or rule prescribes a "different procedure" than the summary judgment procedure set forth in Wis. Stat. § 802.08: "[T]he test for the application of the civil rules of procedure is not only whether the statutes governing the instant proceeding are silent on the matter or otherwise set out a different procedure, but also whether the instant proceeding can be reconciled with the rules of civil procedure." Accordingly, in this case, we must look to the statutes governing forfeiture actions for alleged violations of Wis. Stat. ch. 30 to *725determine (a) whether they are silent on summary judgment procedure or otherwise prescribe a different procedure than that set forth in Wis. Stat. § 802.08 and (b) whether they can be reconciled with the procedure set forth in § 802.08.
¶ 79. The procedure to recover forfeitures imposed under Wis. Stat. ch. 30 is set forth in Wis. Stat. §§ 23.50 to 23.85. See Wis. Stat. § 23.50(1). At the outset, I note that §§ 23.50 to 23.85 are not silent on summary judgment procedure. To the contrary, Wis. Stat. § 23.69 expressly contemplates, without exception, the filing of "[ajny motion which is capable of determination without the trial of the general issue." (Emphasis added.) As the majority concedes, "summary judgment is, by definition, a 'motion which is capable of determination without the trial....'" Majority op., ¶ 61 (quoting § 23.69).
¶ 80. The question then becomes whether we can reconcile the procedures set forth in Wis. Stat. §§ 23.50 to 23.85 with the summary judgment procedure set forth in Wis. Stat. § 802.08. The majority is quick to say no. Majority op., ¶ 69. I disagree.
¶ 81. A forfeiture action under Wis. Stat. ch. 23 may be commenced either by citation or by a complaint and summons. Wis. Stat. § 23.52. I agree with the majority that summary judgment is not permitted when the action is commenced by citation. Majority op., ¶ 64; see also Schneck, 257 Wis. 2d 704, ¶ 10. However, I am not persuaded that summary judgment is never permitted in cases such as this one, in which the action is commenced by a complaint and summons and the defendant appears by filing an answer to the complaint.
¶ 82. The majority concludes that summary judgment is never permitted in forfeiture actions for alleged violations of Wis. Stat. ch. 30 because the procedures *726set forth in Wis. Stat. §§ 23.50 to 23.85 do not require a defendant to file a written answer to the complaint. See majority op., ¶ 65-67. At the same time, the majority appears to acknowledge that §§ 23.50 to 23.85 do not preclude a defendant from filing a written answer to the complaint. Wisconsin Stat. § 23.55(2)(b) directs that the summons "shall contain ... [a] direction summoning and requiring the defendant to appear in a specified court on a particular date not less than 10 days following service of the summons to answer the accompanying complaint." To be sure, § 23.55(2)(b) anticipates that the defendant will appear in person, in a specified court on a particular date, to answer the complaint. However, Wis. Stat. §§ 23.70 and 23.75 inform us that the legislature at least contemplated that a defendant may not always appear in person to answer the complaint. Wisconsin Stat. § 23.70(1) provides, in relevant part, that the defendant must be informed that he or she is entitled to a jury trial and must be asked whether he or she wishes to plead "[i]f the defendant appears in response to a citation or a summons . . . ." (Emphasis added.) More to the point, Wis. Stat. § 23.75(4) expressly states that a defendant may enter a not guilty plea by letter: "If a citation or summons is issued to a defendant and he or she is unable to appear in court on the day specified, the defendant may enter a plea of not guilty by mailing to the judge at the address indicated on the citation or summons a letter stating such plea." Read together, Wis. Stat. §§ 23.55(2)(b), 23.70(1), and 23.75(4) certainly do not preclude a defendant from filing a written answer to the complaint and may even suggest it.
¶ 83. This court's duty is not to comb through Wis. Stat. §§ 23.50 to 23.85 to search for a procedure that is inconsistent with the summary judgment proce*727dure set forth in Wis. Stat. § 802.08. In fact, our duty is nearly the opposite: beginning with the rule that summary judgment is generally permitted "in circuit courts of this state in all civil actions," Wis. Stat. § 801.01(2) (emphasis added), we must determine whether the procedure set forth in Wis. Stat. §§ 23.50 to 23.85 can be reconciled with the summary judgment procedure set forth in Wis. Stat. § 802.08. Based upon the statutes' plain language, I conclude that Wis. Stat. §§ 23.50 to 23.85 can be reconciled with the summary judgment procedure set forth in Wis. Stat. § 802.08 in cases such as this one, in which the action is commenced by a complaint and summons and the defendant appears by filing an answer to the complaint. Such a conclusion promotes efficiency in our circuit courts, see Wis. Stat. §801.01(2), and provides the State and defendants alike the means to "avoid trials where there is nothing to try," Rollins Burdick Hunter of Wis., Inc. v. Hamilton, 101 Wis. 2d 460, 470, 304 N.W.2d 752 (1981).
¶ 84. Ironically, it is "the desire for consistency and predictability" that drives the majority's conclusion that summary judgment is never permitted in forfeiture actions for alleged violations of Wis. Stat. ch. 30. See majority op., ¶ 68. In the same breath, however, the majority cites to at least three published decisions in which this court and the court of appeals applied the summary judgment methodology to forfeiture actions under Chapter 30. See id., ¶ 48 & n.15 (citing State v. Kelley, 2001 WI 84, 244 Wis. 2d 777, 629 N.W.2d 601; Oneida Cnty. v. Converse, 180 Wis. 2d 120, 508 N.W.2d 416 (1993); State v. Land Concepts, Ltd., 177 Wis. 2d 24, 501 N.W.2d 817 (Ct. App. 1993)). One can only imagine how routinely the circuit courts in this state consider summary judgment motions in forfeiture actions under Chapter 30, particularly when we have endorsed the *728practice ourselves. Yet, from this day forward, in the name of consistency and predictability, circuit courts are no longer permitted to consider summary judgment motions in forfeiture actions under Chapter 30 — or any other chapter enumerated in Wis. Stat. § 23.50(1) and subject to the procedures in Wis. Stat. §§ 23.50 to 23.85. The rationale of the majority's far-reaching holding simply escapes me.
¶ 85. Still, I concur with the majority's mandate to reverse the decision of the court of appeals and remand the cause to the circuit court for further proceedings. While I conclude that summary judgment was permitted in this case, I disagree with the court of appeals' conclusion that the circuit court properly granted summary judgment to the State. See Ryan, 331 Wis. 2d 491, ¶ 29. Rather, I conclude that Ryan's opposing affidavit, in which he averred that the barge was owned by Richard Schumacher, was sufficient to raise a genuine issue of material fact concerning ownership of the barge. Accordingly, albeit on different grounds, I concur with the majority's mandate to reverse the decision of the court of appeals and remand the cause to the circuit court for further proceedings.
¶ 86. For the foregoing reasons, I respectfully concur.
¶ 87. I am authorized to state that Justice MICHAEL J. GABLEMAN joins this concurrence.